GILLETTE, J.,
dissenting.
I would issue an alternative writ of mandamus, and therefore dissent from the majority’s decision to the contrary.
While the analysis in the separate dissent of Fadeley, J., may be correct, I see no need to go into the merits here. For me, it is sufficient that a vital interest of the electorate is affected by the decisions of the trial court and there is no time for the normal appellate process to be carried out. I mean no disrespect to the two able trial judges whose decisions are at issue here when I say that, if at all possible, the people of this state are entitled to be assured by this court that those decisions are correct.
I respectfully dissent.